In re Thomas, Eugene; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 434-092; to the Court of Appeal, Fourth Circuit, No. 2010-K-0303.
Writ granted. The Court of Appeal erred when it refused to consider the merits of defendant’s writ application. This matter is remanded to the Court of Appeal for consideration as a cross-application to the State’s appeal of the district court judgment granting defendant’s motion to quash. Given the long delays in this case, expedited consideration is to be provided.